Exhibit 10.2

 

AMENDED SCHEDULE OF EXECUTIVE OFFICERS WHO HAVE EXECUTED AN EMPLOYMENT AGREEMENT
IN THE FORM OF EXECUTIVE VICE PRESIDENT EMPLOYMENT AGREEMENT FILED AS EXHIBIT 99
TO DOLLAR GENERAL CORPORATION’S CURRENT REPORT ON FORM 8-K DATED APRIL 5, 2018,
FILED WITH THE SEC ON APRIL 11, 2018 (this “Schedule”)

This Schedule amends the Schedule of Executive Officers who have executed an
employment agreement in the form of Executive Vice President Employment
Agreement filed by Dollar General Corporation as Exhibit 99 to its Current
Report on Form 8-K dated April 5, 2018, filed with the SEC on April 11,
2018.  This Schedule is included pursuant to Instruction 2 of Item 601(a) of
Regulation S-K for the purposes of setting forth the material details in which
the specific employment agreements executed in the form of Executive Vice
President Employment Agreement differ from the form as of November 1, 2019.

 

 

 

 

 

 

 

 

 

Name of Executive Officer

   

Title

   

Base Salary

   

Effective Date

 

Date of Execution

John W. Garratt

 

Executive Vice President and Chief Financial Officer

 

$725,000.00

 

April 1, 2018

 

April 6, 2018

Michael J. Kindy

 

Executive Vice President, Gobal Supply Chain

 

$425,000.00

 

August 28, 2018

 

August 29, 2018

Jeffery C. Owen

 

Chief Operating Officer

 

$800,000.00

 

April 1, 2018

 

Agreement: April 5, 2018

 

 

 

 

 

 

Amended August 27, 2019

 

Admendment: August 27, 2019

Robert D. Raveneri

 

Executive Vice President and Chief People Officer

 

$582,288.00

 

April 1, 2018

 

April 5, 2018

Jason S. Reiser

 

Executive Vice President and Chief Merchandising Officer

 

$667,355.00

 

April 1, 2018

 

April 6, 2018

Steven G. Sunderland

 

Executive Vice President, Store Operations

 

$550,000.00

 

August 27, 2019

 

August 27, 2019

Rhonda M. Taylor

 

Executive Vice President and General Counsel

 

$571,673.00

 

April 1, 2018

 

April 5, 2018

Carman R. Wenkoff

 

Executive Vice President and Chief Information Officer

 

$492,816.00

 

April 1, 2018

 

April 5, 2018

--------------------------------------------------------------------------------

i Retired from all positions with Dollar General Corporation effective May 27,
2019.

 

